DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,6,7,9,11-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Martin (WO 2016/164652 A1).
 	For claim 1, Martin discloses a manifold (fig. 8B) for a hydroponic system, the manifold comprising: 
a main body (832) defining a dosing chamber (the reservoir of 832) and comprising at least one dosing port (any one of the ports linking ref. 852 to ref. 832 as 
an inlet port (port or inlet where ref. 816 is coupled to) coupled with the main body and in fluid communication with the dosing chamber; 
an outlet port (port or outlet where ref. 854 is coupled to) coupled with the main body and in fluid communication with the dosing chamber; 
an electrical conductivity probe (840) coupled with the main body and extending into the dosing chamber downstream of the at least one dosing port (the EC sensor is below the dosing port, thus, is considered downstream), the electrical conductivity probe being configured to detect an electrical conductivity of a hydroponic fluid contained in the dosing chamber (such is the function of the EC probe); 
a controller (222 or 810) configured to detect a significant increase in the electrical conductivity with the electrical conductivity probe to thereby detect a presence of the dosing fluid in the dosing chamber (implied, for such is the function of the controller in connection with the electrical conductivity probe; also, “thereby” is functional recitation and an effect as a result of the significant increase in the electrical conductivity with the electrical conductivity probe).
For claim 2, Martin discloses the manifold of claim 1, and further discloses a pH probe (844) coupled with the main body and extending into the dosing chamber upstream of the at least one dosing port (pH probe is to the right of the dosing port where ref. 852 connects, thus, is considered upstream).  

a manifold (fig. 8B) comprising: a main body (832) defining a dosing chamber (the reservoir of 832) and comprising a first dosing port (any one of the ports linking ref. 852 to ref. 832 as shown in fig. 8B) in fluid communication with the dosing chamber, the first dosing port configured to facilitate introduction of a first fluid to the dosing chamber (as shown in fig. 8B as fluid 836); 
an inlet port (port or inlet where ref. 816 is coupled to) coupled with the main body and in fluid communication with the dosing chamber; 
an outlet port (port or outlet where ref. 854 is coupled to) coupled with the main body and in fluid communication with the dosing chamber; 
an electrical conductivity probe (840) coupled with the main body and extending into the dosing chamber downstream of the first dosing port (the EC sensor is below the dosing port, thus, is considered downstream), the electrical conductivity probe being configured to detect an electrical conductivity of a hydroponic fluid contained in the dosing chamber (such is the function of the EC probe); 
a controller (222 or 810) configured to detect a significant increase in the electrical conductivity with the electrical conductivity probe to thereby detect a presence of the dosing fluid in the dosing chamber (implied, for such is the function of the controller in connection with the electrical conductivity probe; also, “thereby” is functional recitation and an effect as a result of the significant increase in the electrical conductivity with the electrical conductivity probe); and 

For claim 7, Martin discloses the hydroponic system as described in the above, and further discloses a pH probe (844) coupled with the main body and extending into the dosing chamber upstream of the first dosing port (pH probe is to the right of the dosing port where ref. 852 connects, thus, is considered upstream).  
For claim 9, Martin discloses the hydroponic system as described in the above, and further discloses wherein the main body further comprises a second dosing port (not numbered but can be seen in fig. 8B as the ports of nutrient 2 or nutrient 3) in fluid communication with the dosing chamber, the second dosing port configured to facilitate introduction of a second fluid to the dosing chamber.  
For claim 11, Martin discloses the hydroponic system as described in the above, and further discloses a circulation pump (852) fluidly coupled with the inlet port and the reservoir and configured to facilitate selective pumping of dosing fluid from the reservoir to the manifold.3  
For claim 12, Martin discloses the hydroponic system as described in the above, and further discloses a first dosing source (816,834) in fluid communication with the first dosing port.  
For claim 13, Martin discloses the hydroponic system as described in the above, and further discloses a first pump (852) in fluid communication with the first dosing source and the first dosing port and configured to facilitate selective pumping of dosing 
For claim 14, Martin discloses the hydroponic system as described in the above, and further discloses wherein the main body further comprises a second dosing port (not numbered but can be seen in fig. 8B, for example, the port near ref. 842) in fluid communication with the dosing chamber; the second dosing port is configured to facilitate introduction of a second fluid to the dosing chamber; and the hydroponic system further comprises a second pump (para. 0153) in fluid communication with a second dosing source and the second dosing port and configured to facilitate selective pumping of a second dosing fluid from the second dosing source through the second dosing port and into the dosing chamber.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5,8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (as above).
 For claim 3, Martin teaches the manifold as described in the above, but is silent in the embodiment of fig. 8B, a flow sensor associated with the inlet port and configured to detect fluid flow through the inlet port.  In another embodiment of figs. 4B, 4F, Martin teaches a flow sensor (416) associated with an inlet port (216) and configured to detect fluid flow through the inlet port (para. 0105).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a flow sensor as taught by Martin for the embodiment of figs. 4B,4F associated with the inlet port in the manifold of Martin for the embodiment of fig. 8B, in order to monitor the flow of fluid into the manifold and to provide feedback to the user on the device operability.
For claim 4, Martin teaches the manifold as described in the above, but is silent in the embodiment of fig. 8B, wherein the at least one dosing port comprises five dosing ports.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have five dosing ports in the manifold of 
For claim 5, Martin teaches the manifold as described in the above, but is silent in the embodiment of fig. 8B, the pH probe coupled with the main body and extending into the dosing chamber upstream of the five dosing ports such that the five dosing ports are interposed between the electrical conductivity probe and the pH probe.2 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pH probe of Martin be coupled with the main body and extending into the dosing chamber upstream of the five dosing ports such that the five dosing ports are interposed between the electrical conductivity probe and the pH probe, in order to detect the pH of the fluid coming from each dosing port so as to assure the proper pH level in the fluid. 
 For claim 8, Martin discloses the hydroponic system as described in the above, but is silent in the embodiment of fig. 8B, a flow sensor associated with the inlet port and configured to detect fluid flow through the inlet port.  In another embodiment of figs. 4B, 4F, Martin teaches a flow sensor (416) associated with an inlet port (216) and configured to detect fluid flow through the inlet port (para. 0105).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include a flow sensor as taught by Martin for the embodiment of figs. 4B,4F associated with the inlet port in the manifold of Martin for the embodiment of fig. 8B, in order to monitor the flow of fluid into the manifold and to provide feedback to the user on the device operability.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pH probe of Martin be coupled with the main body and extending into the dosing chamber upstream of the first dosing port and the second dosing port such that the first dosing port and the second dosing port are interposed between the electrical conductivity probe and the pH probe, in order to detect the pH of the fluid coming from each dosing port so as to assure the proper pH level in the fluid.
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. Applicant argued the following:
Applicant suggests the boxes naming the various sensors and apparatuses are not intended to show a literal location. For example, if taken literally, it would appear the sensors and apparatuses (e.g., Temp Sensor 838, Dissolved 02 Sensor 842, PH Sensor 844, Aeration Apparatus 846, Temperature Control Apparatus 848, and Circulation Apparatus 850) are floating in the reservoir. Thus, Martin would fail to disclose that the electrical conductivity sensor 840 is coupled to the asserted main body. However, even if the location is taken literally, the electrical conductivity sensor 840 is below and behind the outlet of the pump 852; thus in a 'stream' extending from the water input 816 to the output 854, the electrical conductivity sensor 840 would be between the water input 816 and the outlet of the pump 852. Accordingly, Martin fails to disclose an electrical conductivity probe coupled with the main body and extending into the dosing chamber
downstream of the at least one dosing port. 

	All parts of the invention in Martin are coupled to each other directly or indirectly fluid or operatively, regardless. Thus, clearly the electrical conductivity probe is coupled with the main body and the rest of other parts in the invention of Martin. 

Furthermore, one of ordinary skill in the art would know that the sensors and apparatuses as stated by applicant are not just “floating in the reservoir” because they are placed properly with housing or the like to protect them from water or fluid damage. For example, one of ordinary skill in art would know that the aeration apparatus 846, temperature control apparatus 848, and circulation apparatus 850 are not just “floating in the reservoir” because these devices are pumps or the like and they just don’t float in the reservoir. The rest of the sensors as mentioned by applicant may or may not float in the reservoir but this is irrelevant from what is being claimed. Even if floating, these devices are still considered to be coupled to the main body because the parts are all connected fluidly or operatively, indirectly or directly. 
Moreover, clearly from fig. 8B of Martin, the electrical conductivity sensor 840 is located below any one of the dosing ports of 852 and based on the flow arrow, the electrical conductivity sensor 840 is downstream from the ports. Even considering applicant’s proposal of the electrical conductivity sensor 840 is below and behind the outlet of the pump 852, this is still downstream because from the pump 852, the fluid goes to the reservoir and the electrical conductivity sensor is located after the port coming out of the pump 852, thus, would still be considered downstream. The fact that the electrical conductivity sensor is located after the port, it is downstream because, certainly, it is not upstream.  
Lastly, in response to applicant’s comment of “in a 'stream' extending from the water input 816 to the output 854, the electrical conductivity sensor 840 would be between the water input 816 and the outlet of the pump 852”, even though the electrical conductivity sensor 840 is between the water input 816 and the outlet of the pump 852, this is still below or after or downstream from dosing port of pump 850. In another word, any parts located below or after the port of pump 852 is considered downstream from the port. 
Further, Martin fails to disclose a controller configured to detect a significant increase in the electrical conductivity with the electrical conductivity sensor 840 to thereby detect a presence of the dosing fluid in the reservoir 832. There is no disclosure or suggestion in Martin to detect a presence of the dosing fluid in the reservoir 832. The disclosure of detecting the electrical conductivity of a liquid does not suggest to one skilled in the art that a change in electrical
conductivity is used to detect a presence of the dosing fluid in that liquid.

	The claimed limitation is merely a functional recitation of the controller, to which the controller in Martin certainly can and does performed the intended function because the controller controls all parts of the system. As stated in the rejection, the controller (222 or 810) configured to detect a significant increase in the electrical conductivity with the electrical conductivity probe, for such is what the controller does in order to adjust . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643